DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 15, the phrase “a plurality of vortex tubes” is unclear if the vortex tubes include the limitations of the previously mentioned passive vortex tube.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, 11, 12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costello et al. (US 10,670,473).

In re. claim 11, Costello teaches a method of deicing a component (chamber (234) or compressor blades (160)) (fig. 2) of an aircraft (aircraft gas turbine engine) (100) (fig. 1), the method comprising the steps of: providing a passive vortex tube (204) at a first location one of adjacent (in front of intake compressor section (160)) (fig. 1) or in the aircraft component (fig. 2); providing a heat spreading apparatus (e.g. exhaust holes (212) spread the heat away from the sensor body (202), or alternatively, outlet (230), which spreads the heat away from the nozzle (228)) at a second location one of adjacent (when in front of compressor section (160)) and in the aircraft component (when in chamber (234)); operating the aircraft to provide high velocity air to an inlet (236) of the vortex tube to develop heated air (col. 3, ln. 47-63); delivering the heated air to the heat spreading apparatus (at opening (236)) (fig. 2); and transferring the heated air from the heat spreading apparatus to the aircraft component (via outlet (230) or exhaust holes (212)).
In re. claims 2 and 12, Costello teaches the deicing apparatus in combination with an aircraft wing (sensor body (202) wing shaped in figures 4-5) wherein the vortex tube (204) is mounted in the aircraft wing (fig. 4).
In re. claims 4 and 14, Costello teaches the aircraft wing comprises a stationary wing (col. 2, ln. 32-45).
In re. claims 6 and 16, Costello teaches the deicing apparatus of claim 2, wherein the aircraft wing includes at least one heat conduction passage (e.g. conical nozzle (228) conducts the heat to outlet (230)).

In re. claims 8 and 17-18, Costello teaches including a heat transfer device (e.g. outlet (230) transfers the heat away from the nozzle (228)) separate from the heat spreading apparatus (212).
In re. claims 9 and 19, Costello teaches the deicing apparatus of claim 7, further including a heat transfer device (e.g. swirl chamber (226) transfers heat into the vortex tube) combined with the heat spreading apparatus (230).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Costello.
In re. claims 5 and 15, Costello fails to disclose a plurality of vortex tubes is disposed in the aircraft wing.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costello to have a plurality of vortex tubes disposed in the aircraft wing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for multiple exit streams of hot air, enabling multiple surfaces to be heated simultaneously.

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costello to have the vortex tube disposed adjacent to a leading edge of the aircraft wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).  Doing so results in the predictable result of providing warmer air at the leading edge.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647